Title: From George Washington to Major General Stirling, 21 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord,
            Head Quarters Fredericksburgh October 21. 1778
          
          I inclose you the extract of a letter from Governor Livingston to Congress, which they have referred to me. I think it not impossible, some instances of a commerce between the inhabitants and the enemy may have been tolerated for the purpose of gaining intelligence, and that this may have given rise to the whole suspicion. But lest there should be any thing more serious in it, that may require a remedy, I am to request your lordship will have the matter inquired into, in the 
            
            
            
            manner you judge most effectual; and if you discover any improper connivance or concurrence on the part of the officers at Shrewsbury—that you will take proper measures not only to prevent it in future, but to punish the past. I am with great regard Your Lordships Most Obedient servt
          
            Go: Washington
          
        